Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on  8/24/2022 has overcome the technical deficiencies and the prior art rejection. Claims  1-0 and 12-15 are allowed because the prior art of record fails to disclose that:
-digital logic configured to control the plurality of switches and adjust resistances of the resistor and capacitances of the capacitor, and wherein the time constant calibration circuit is operable to perform a time constant calibration process comprising one or more calibration cycles in which: the first switch and the second switch selectively route a reference current provided by the reference current source using the digital logic: through the resistor in a first phase of the or each, calibration cycle; and through the capacitor in a second phase of the, or each, calibration cycle, and the resistance of the resistor and/or the capacitance of the capacitor is adjusted, using the digital logic, between each calibration cycle iteratively to determine an adjusted resistance of the resistor and/or an adjusted capacitance of the capacitor for producing said time constant as combined in claims 1, 9 and 12.
	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/Primary Examiner, Art Unit 2842